                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

CLARK CHANDLER                                   §
                                                 §
v.                                               §          No. 9:20-CV-78-MJT
                                                 §
PILGRIM’S PRIDE CORP.                            §
                                                 §


     ORDER OVERRULING OBJECTIONS AND ACCEPTING THE MAGISTRATE
               JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Clark Chandler sued his former employer, Pilgrim’s Pride Corporation

(“Pilgrim’s”) claiming that Pilgrim’s had caused him to be fired by a subsequent employer,

Common Disposal, and then interfered with his attempts to gain employment at Georgia Poultry.

Chandler asserted causes of action for tortious interference with his contract with Common

Disposal, tortious interference with prospective employment with Georgia Poultry, and violation

of Texas Labor Code § 52.031 (blacklisting). In his response to Pilgrim’s motion for summary

judgement Chandler did not oppose summary judgment on his claim for tortious interference with

his contract with Common Disposal. (Doc. #17, at 1, 13).

       As to the remaining claim of blacklisting, The Texas Labor Code does not provide for a

private cause of action for blacklisting. As to the tortious interference with prospective

employment claim, there is no genuine dispute as to any material fact that, if resolved in Chandler’s

favor, might support his tortious interference claim under the narrow limits of Texas law.

Chandler’s objections will be overruled and the Magistrate Judge’s recommendation to grant

summary judgement will be accepted.




                                                 1
                             I.      PROCEDURAL BACKGROUND

       Chandler originally filed this case in the 145th District Court in Nacogdoches County,

Texas. Pilgrim’s timely removed this case to federal court. In the original state court petition,

Chandler asserted causes of action for violation of Texas Labor Code § 52.031 (blacklisting),

tortious interference with his contract with Common Disposal, and tortious interference with

prospective employment with Georgia Poultry. (Doc. #2). Pilgrim’s filed the pending motion for

summary judgment. (Doc. #14). Chandler timely filed a response to the motion (Doc. #17) to

which Pilgrim’s replied (Doc. #18). Importantly, in his response, Chandler did not oppose

summary judgment on his claim for tortious interference with contract. (Doc. #17, at 1, 13).

Consequently, the only remaining claims are the blacklisting claim and the tortious interference

with prospective employment with Georgia Poultry claim.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. Judge Hawthorn

recommended granting Pilgrim’s Motion for Summary Judgment. (Doc. #19).

       Chandler filed objections to the Magistrate Judge’s Report and Recommendation. (Doc.

#20). This requires a de novo review of the objections in relation to the pleadings and the applicable

law. See FED. R. CIV. P. 72(b); 28 U.S.C. § 636. The court has received and considered the

Objections and the Report and Recommendation, along with the record and pleadings. After

careful consideration, the court concludes Chandler’s objections are without merit and the motion

for summary judgment should be granted.

                                            II.       FACTS

       Plaintiff Clark Chandler was initially hired by Pilgrim’s in 1998 in its growing operation.

(Doc. #2, at 4). He was employed by Pilgrim’s from 1998 to 2003 and then from 2014 to 2018. Id.



                                                  2
Chandler was terminated by Pilgrim’s on December 31, 2018. Id. at 5. In March 2019, he accepted

employment as an accountant with Common Disposal. Id. Common Disposal has several broiler

farms and hauls feed for Pilgrim’s. Id. Chandler alleges that once Pilgrim’s learned Chandler had

been on certain chicken farm locations, Pilgrim’s advised Common Disposal of an issue with his

presence. As a result, Chandler “no longer dealt with chicken farm issues.” Id.

        On September 30, 2019, Chandler was terminated from his employment at Common

Disposal. Id. He alleges that Pilgrim’s exerted its influence over Common Disposal to cause his

termination. Id. After a new job search, Georgia Poultry, a supplier of services and equipment to

poultry integrators, issued him an employment offer letter. Id. Chandler alleges that Pilgrim’s

management then informed Georgia Poultry that it would cease using it if Chandler was a

representative of Georgia Poultry. Id. He asserts that because of this interference, Georgia Poultry

withdrew its offer letter. Id.

                                    III.    LEGAL STANDARD

        A motion for summary judgment should be granted when, after considering the materials

in the record, including pleadings, discovery, and affidavits, “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). The

party moving for summary judgment under Federal Rule of Civil Procedure 56 has the burden of

demonstrating that no material fact issue exists. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

256 (1986). If the moving party meets this burden, then the non-moving party must set out

affirmative evidence in order to defeat the summary judgment motion. Id. at 257.

        Only a genuine dispute over a material fact—a fact that might affect the outcome of the

suit under the governing substantive law—will preclude summary judgment. Id. at 248. The

dispute is genuine if the evidence is such that a fact-finder, utilizing the proper evidentiary



                                                 3
standard, could render a decision in the non-moving party’s favor. See id. In determining whether

there is a genuine issue for trial, the court must view all facts and the inferences to be drawn from

them in the light most favorable to the non-moving party. Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986). However, only reasonable inferences in favor of the

nonmoving party can be drawn from the evidence. Eastman Kodak Co. v. Image Tech. Servs., Inc.,

504 U.S. 451, 468 (1992).

       Additionally, in diversity cases, federal courts must apply state substantive law, here Texas

law. See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938); Ashland Chem. Inc. v. Barco Inc., 123

F.3d 261, 265 (5th Cir. 1997). To determine Texas law, the court will look to the final decisions

of the Texas Supreme Court. See Transcon. Gas Pipe Line Corp. v. Transp. Ins. Co., 953 F.2d 985,

988 (5th Cir. 1992). “In the absence of a final decision by the state's highest court on the issue at

hand, it is the duty of the federal court to determine, in its best judgment, how the highest court of

the state would resolve the issue if presented with the same case.” Id.; see also Stanley v.

Trinchard, 500 F.3d 411, 423 (5th Cir. 2007).

                                          IV.     ANALYSIS

       As a preliminary matter, as Pilgrim’s points out in its response to Chandler’s objections,

the objections exceed the page limit allowed by the Local Rules. Eastern District of Texas Local

Rule CV-72 limits objections to a magistrate judge’s report and recommendation to no more than

eight pages. LOCAL RULE CV-72. Judge Hawthorn’s Report and Recommendation explicitly notes

this limitation. (Doc. #19, at 7). However, Chandler’s objections are sixteen pages long and he did

not request leave of court before filing them. For this reason alone, the court could either strike the

objections in their entirety or only consider eight pages. Nevertheless, the court will address

Chandler’s objections on their merits.



                                                  4
        Chandler’s objections claim the Report erred by failing to make findings of fact, by

dismissing the tortious interference with prospective contract claim, and by concluding that

§52.031 of the Texas Labor Code does not provide a private cause of action. 1 (Doc. #20, at 2). His

objections will be discussed in that order.

        A.       Failure to Make Findings of Fact

        Chandler appears to suggest that 28 U.S.C. § 636(b)(1)(B) requires a magistrate judge to

issue findings of fact in support of a report and recommendation on a motion for summary

judgment. (Doc. #20, at 3). However, nothing in 28 U.S.C. § 636(b)(1)(B) suggests that a

magistrate judge must issue findings of fact. Instead, it merely addresses the jurisdiction and

powers of federal magistrate judges, as well as the matters that may be designated to them. Federal

Rule of Civil Procedure 72, which Chandler does not cite, does state that “[t]he magistrate judge

must enter a recommended disposition, including, if appropriate, proposed findings of fact.” FED.

R. CIV. P. 72(b)(1). Because the Report concludes that, as a matter of law, Chandler cannot recover

against Pilgrim’s, findings of fact were not appropriate, and Judge Hawthorn was not required to

make them.

        B.       Dismissing Tortious Interference with Prospective Employment Claim

        Chandler contends that the Report erred by dismissing his tortious interference with

prospective contract claim on the grounds that Pilgrim’s conduct was not an independently tortious

or wrongful act. (Doc. #20, at 7). Chandler argues that the Report ignores Sanger Ins. Agency v.

HUB Int’l, Ltd., 802 F.3d 732, 749 (5th Cir. 2015). However, Chandler discusses that case for the

first time in his objections to the Report. Further, even if Chandler had discussed Sanger



1
 Chandler’s objections erroneously refer to the statute at issue as § 53.031 and § 51.031. Section 51.031 deals with
employment of children and § 53.031 does not exist. Accordingly, the court will assume Chandler meant to cite to §
52.031.

                                                         5
previously, his characterization of that case is incorrect and demonstrates a misunderstanding of

the Report. Chandler first cites Sanger to assert that “[t]he Fifth Circuit has recognized that Texas

law permits plaintiffs to recover for tortious interference even when they would not have standing

to assert the underlying tort.” (Doc. #20, at 9). However, the Report does not discuss standing and

nothing in it suggests that Judge Hawthorn recommended dismissing the claim because he

concluded Chandler did not have standing. Rather, he recommended dismissal because Pilgrim’s

conduct was not independently tortious or wrongful. (Doc. #19, at 7).

       Chandler also asserts that “Sanger alleged a boycott and monopolization claim under

federal antitrust law, which the Fifth Circuit held would constitute an independently tortious act.”

(Doc. #20, at 9). But that is not what the Fifth Circuit held. The Fifth Circuit merely stated that

standing to bring a federal antitrust claim was not required to satisfy the independently tortious or

unlawful conduct prong of the tortious interference analysis. See Sanger, 802 F.3d at 748 n. 13

(citing Wal-Mart Stores, Inc. v. Sturges, 52 S.W.3d 711, 726 (Tex. 2001)). As stated above,

standing is not an issue in this case. The Report in this case did not base its conclusion on a finding

that Chandler did not have standing. Sanger is inapplicable to this case.

       The court agrees with Chandler that the specific acts listed by the Texas Supreme Court in

Sturges are not an exhaustive list. However, as the Report pointed out, Sturges expressly approved

the Restatement definition of “unlawful conduct,” stating that “the historical limitation of the tort

to unlawful conduct — ‘the actor’s conduct was characterized by violence, fraud or defamation

and was tortious in character’— provides a viable definition and preserves the tort’s utility of

filling a gap in affording compensation in situations where a wrong has been done.” (Doc. #19, at

6) (quoting Sturges, 52 S.W.3d, at 726). Blacklisting does not per se involve violence, fraud, or

defamation and Chandler has failed to cite to any summary judgment evidence showing that



                                                  6
Pilgrim’s committed violence, fraud, or defamation. Additionally, Chandler has not cited to any

authority that holds blacklisting can serve as an independently tortious or unlawful act. The

Report’s conclusion that blacklisting in and of itself cannot serve as an independently tortious or

unlawful act is correct.

       Chandler’s response to Pilgrim’s motion for summary judgment argued that Pilgrim’s

conduct was independently tortious or unlawful because it violated the Texas blacklisting statute.

(Doc. #17, at 17). It did not argue that Pilgrim’s conduct was independently tortious or unlawful

for any other reason. Now, in his objections, Chandler argues that Pilgrim’s conduct was

independently tortious or unlawful because Pilgrim’s committed the tort of illegal boycott. (Doc.

#20, at 11). Because this argument was raised for the first time in his objections, it is not properly

before the court. See United States v. Armstrong, 951 F.2d 626, 630 (5th Cir. 1992) (issues first

raised in objections to magistrate’s report and recommendation need not be considered by the

district court); Freeman v. Cnty. of Bexar, 142 F.3d 848, 850 (5th Cir. 1998) (recognizing that,

absent compelling reasons, the requirement of the District Court to conduct a de novo review does

not permit the parties to raise “new evidence, argument, and issues that were not presented to the

Magistrate Judge”); Cupit v. Whiteley, 28 F.3d 532, 535 (5th Cir. 1994) (arguments that could have

been raised before the Magistrate Judge, but were raised for the first time in objections before the

District Court, were waived).

       The illegal boycott argument also fails on the merits because Chandler has not shown that

Pilgrim’s actions constituted an illegal boycott. In Sturges, the Texas Supreme Court noted that “a

plaintiff could recover for tortious interference by showing an illegal boycott, although a plaintiff

could not recover against a defendant whose persuasion of others not to deal with the plaintiff

was lawful.” Sturges, 52 S.W.3d at 726 (emphasis added). In other words, for there to be an illegal



                                                  7
boycott, a defendant must have persuaded others not to deal with the plaintiff and that action must

have been unlawful. Here, Chandler alleges that Pilgrim’s informed Georgia Poultry that it would

not do business with Georgia Poultry if Chandler worked there. Firstly, there is no evidence

Pilgrim’s tried to persuade anyone else not to work with Georgia Poultry, so the persuasion of

others element is not met. Secondly, Pilgrim’s is free to choose who it does business with and is

under no obligation to work with Georgia Poultry. Chandler has not presented any case law

indicating that Pilgrim’s decision not to deal with Georgia Poultry was unlawful, so that element

also is not met.

       The only case Chandler cites to support his argument that Pilgrim’s threatened an illegal

boycott is Int’l & G.N. Ry. Co. v. Greenwood, 21 S.W. 559 (Tex. Civ. App. 1893), which is

distinguishable from this case. In that case, a railroad threatened to terminate any employee who

visited the plaintiff’s establishment and the plaintiff then sued the railroad. Id. at 561. In holding

in the plaintiff’s favor, the court noted how defendant did not have the right to intentionally induce

others to abstain from patronizing plaintiff. Id. at 81. Unlike in that case, here, Pilgrim’s did have

the right to abstain from doing business with Georgia Poultry and it never attempted to get others

not to do business with Georgia Poultry. Additionally, here, it is not the entity that was threatened

who sued but rather a prospective employee. Because Pilgrim’s did not unlawfully persuade others

not to deal with the plaintiff, Chandler’s claim that Pilgrim’s acts were an illegal boycott fails and

accordingly, illegal boycott cannot serve as the independently tortious or unlawful act for his

tortious interference with prospective employment claim.

       Chandler has failed to show that Pilgrim’s actions were independently tortious, and his

objections to the contrary are without merit. Accordingly, Pilgrim’s motion for summary judgment

on the tortious interference with prospective employment claim will be granted.



                                                  8
       C. Conclusion § 52.031 of the Texas Labor Code Does Not Provide a Private Cause
          of Action

       Lastly, Chandler objects to the Report’s conclusion that § 52.031 of the Texas Labor Code

does not create a private cause of action. In doing so, Chandler attempts to distinguish this case

from Brown v. De La Cruz, 156 S.W.3d 560 (Tex. 2004). In Brown, the Texas Supreme Court

applied a strict rule of construction to statutory enforcement schemes and determined that a private

cause of action may be implied only when the legislature’s intent to create a private cause of action

is clearly expressed from the language of the statute as written. Id. at 567. It also held that penal

statutes are strictly construed and that a statute providing for a daily penalty unrelated to actual

losses must be strictly construed and may be asserted in a private cause of action only if the statute

clearly so provides. Id. at 565; see also City of Houston v. Jackson, 192 S.W.3d 764, 770 (Tex.

2006) (“penal statutes should be strictly construed”) (citing Brown, 156 S.W.3d, at 565). Chandler

argues that the strict rule of statutory construction Brown sets out does not dictate the result of this

case. This argument is without merit. Like the statute in Brown, § 52.031 is a penal statute that

provides for a daily penalty unrelated to actual losses and so it must be strictly construed. Chandler

does not cite any authority that Texas does not apply a strict rule of statutory construction and this

court is bound by that rule.

       The Report mentions, without discussion, that there is another blacklisting statute in Texas.

To clarify, § 52.031 was enacted as a non-substantive recodification of various statutes, including

Texas Revised Civil Statutes arts. 5196c–5196e, which defined blacklisting, prohibited it, and gave

its penalty. A separate statute, art. 5196, lists what acts constitute discrimination against persons

seeking employment and includes blacklisting. TEX. REV. CIV. STAT. ANN. art. 5196. It was not

recodified and is still valid. Id. Art. 5196 is enforceable by the Attorney General. Id. art. 5199.

Chandler argues that because this enforcement provision was left out of § 52.031, the legislature

                                                   9
implicitly intended for § 52.031 to provide a private cause of action. However, as the Report

explains, lack of an enforcement provision does not on its own justify an implied private cause of

action. See Doc. #19, at 5. While Chandler cites cases where statutes with administrative

mechanisms to enforce its provisions do not provide a private cause of action, he does not cite, and

the court has not found, any case where a statute was found to create a private right of action solely

because it did not have an enforcement mechanism. In fact, as the Report explains, Brown

explicitly rejected this argument. See Brown, 156 S.W.3d, at 566.

       Here, nothing in the statutory language or legislative history of § 52.031 clearly suggests

that the legislature intended to create a private cause of action. Section 52.031 does not create a

private cause of action and Pilgrim’s motion for summary judgment on this claim must be granted.

                                        V.      CONCLUSION

       After conducting a de novo review, and considering Judge Hawthorn’s recommendation as

well as Plaintiff’s objections, the objections (Doc. #20) are OVERRULED. The conclusions of

Judge Hawthorn are correct and the Report (Doc. #19) is ACCEPTED. The pleadings, papers,

and summary judgement evidence on file establishes that no disputed issue of material fact exists

and that Pilgrim’s is entitled to judgement as a matter of law.

       Defendant’s motion for summary judgment (Doc. #14) is GRANTED. Chandler’s claims

against Pilgrim’s are DISMISSED with prejudice. A final judgment will be entered separately.

                                     SIGNED this 14th day of July, 2021.




                                                                    ____________________________
                                                                    Michael J. Truncale
                                                                    United States District Judge




                                                 10
